DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.1.	Applicant's Amendment to Claims, Arguments filed on March 10, 2021 and IDS filed on December 8, 2020 are acknowledged.
2.2.	Claims 1 and 2 are active. Claim 1 has been amended by introducing new ranges for acid value and content of an unreacted polyvalent carboxylic acid from 2000 ppm to 300 ppm, which is now required low end point.
2.3.	Therefore, scope of Claim 1 has been changed, which is required further consideration. Consequently, it is appropriate to introduce New Grounds of Rejection and also made instant Action Final.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Takashi ( JP 2011-184642- Abstract and Machine Translation are attached).
3.1.	Regarding Applicant’s Claims 1-2, Takashi disclosed copolymerized polyester and film obtained from this polyester, "prepared from polyvalent carboxylic acid and glycol" comprising as acid component TPA ( terephthalic acid) , IPA ( isophthalic acid ) and small amount of TMA ( trimellitic acid), wherein TPA and IPA constitute more than NPG (neopentyl glycol or 2,2-Dimethyl-1,3-propanediol)  and EG (ethylene glycol) in the range more than 80 mole% ( see Example P-5, Table 1, wherein content of NPG is 44 mole% and content of EG is 55 mole%).  Note that polyester may have Mn ( number average molecular weight ) in range from 10,000 to 20,000 ( see Takashi, [0029]) and polyester of Example P-5  has Mn of 18,000. Regarding acid value Takashi disclosed that polyester should have acid value of "preferably a 4-10 mgKOH/g", wherein polyester
 P-5 has acid value of 6.0 mgKOH.
3.2.	Therefore, Takashi disclosed identical polyester resin as claimed by Applicant, wherein all compositional limitation with respect to acid components and glycol (diol)  components, acid value and Mn  are identical.  In addition note, polyester as claimed by Applicant does not require presence of any content of Cyclic oligomer  due to limitation " 0.5 % by mass or less ", which encompasses value of 0 (zero).
3.3.	Thus, it is clear that Takashi anticipates all compositional limitations of the polyester as claimed by Applicant.
For this reason, Takashi will inherently has same content of content of "unreacted polyvalent carboxylic acid" as claimed by Applicant. 
3.4. 	Alternatively, it would be expected that polyester disclosed by Takashi  would have same properties, including same content of unreacted polyvalent acid and same content of cyclic oligomer.

   
   Response to Arguments


                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763